—Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Gerges, J.), both imposed November 10, 1994, on the ground that the sentences are excessive.
Ordered that the sentences are affirmed.
The People do not dispute the defendant’s argument that his waiver of the right to appeal should not be enforced (see, People v Patterson, 211 AD2d 829). However, we find no merit to the defendant’s contention that the sentences imposed are excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Miller, Copertino and Hart, JJ., concur.